Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 7, 9, 19-21, 23-25, 30, 41, 43, 45, 53-56, and 61 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10 and 35-45, drawn to an apparatus; or a system for screening, diagnosing or monitoring sleep disordered breathing (SDB) of a patient. If this group is selected, then the below Group I Further Species elections is also required.
Group II, claims 11-34 and 46-63, drawn to a method of one or more processors to screen, diagnose, or monitor (SDB) of a patient; an apparatus; or a method of one or more Group II Further Species elections is also required.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of Group I is computing a metric of severity of SDB of the patient from the detected SDB events. The special technical feature of Group I is also found in Group II. However, the special technical feature is found in prior art as discussed below, and therefore unity is broken.
Specifically, Alshaer (US 20140188006 A1) teaches “to further the characterization of the subject's condition, a severity index may be calculated, for example as a function of a number of events per preset time interval, such as an Apnea-Hypopnea Index (AHI), commonly utilized in the art to characterize a severity of a subject's condition,” ([0095]; Fig. 6A, severity index 656) which reads on computing a metric of severity of SDB of the patient from the detected SDB events.
Because the special technical features are known and taught in the prior art, groups I and II lack unity of invention and thus require the instant Restriction Election.

Species Elections 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group 1 Further Species Elections

A) wherein the adapter is a cradle as in claims 2 and 38.
B) wherein the adapter is a clip as in claims 3 and 39.
Claims 2 and 38 recite the special technical feature that the adaptor is a cradle, while claims 3 and 39 recite the special technical feature that adaptor is a clip. The different species in A and B do not share the same special technical feature and therefore lack unity. 

For the species in Group I, applicant is required, in reply to this action, to elect a single species (A or B) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: Claims 1 and 35 are generic to species 1. 

Group II Further Species Elections
2. A species of method of extraction of the loudness signal:
	C) it comprises low-pass filtering a root mean square (RMS) value of a window that slides over the breathing sound signal as in claims 14 and 48.
	D) it comprises filtering the breathing sound signal to limit included frequencies to a portion of an audio frequency range as in claims 15 and 49.

	F) it comprises calculating a power in a resonant frequency range of a window that slides over the breathing sound signal as in claims 17 and 51.
	G) it comprises detecting frequency modulation around a basic resonant frequency as in claims 18 and 52. 
Claims 14 and 48 recite extracting the loudness signal from the breathing sound signal comprises low-pass filtering a root mean square (RMS) value of a window that slides over the breathing sound signal, while claims 15 and 49 recite extracting the loudness signal from the breathing sound signal comprises filtering the breathing sound signal to limit included frequencies to a portion of an audio frequency range, and claims 16 and 50 recite extracting the loudness signal from the breathing sound signal comprises summing magnitudes of Fourier transform values of the breathing sound signal within a portion of an audio frequency range, and claims 17 and 51 recite extracting the loudness signal from the breathing sound signal comprises calculating a power in a resonant frequency range of a window that slides over the breathing sound signal, and claims 18 and 52 recite extracting the loudness signal from the breathing sound signal comprises detecting frequency modulation around a basic resonant frequency. The different species in C-G do not share the same special technical feature and therefore lack unity.

3. A species of a method of identifying peaks of the loudness signal:
	H) it is based on a duration of a period between at least two successive peaks of the loudness signal as in claims 25 and 56. 

	J) it is based on frequency content of the peaks of the loudness signal as in claims 29 and 60. 
Claim 25 and 56 recite the identifying is based on a duration of a period between at least two successive peaks of the loudness signal, while claims 28 and 59 recite the identifying is based on a shape of the peaks of the loudness signal, wherein an expiratory peak is more exponentially decaying than an inspiratory peak, and claims 29 and 60 recite the identifying is based on frequency content of the peaks of the loudness signal. The different species in H-J do not share the same special technical feature and therefore lack unity. 

For each species (2 and 3) in Group II, applicant is required, in reply to this action, to elect a single species (C-G, and H-J) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: Claims 11 and 47 are generic to species 2 and species 3. 
For Each of the Required Elections Above
If Group I is elected, applicant is required, in reply to this action, to elect a single species (A or B) from species 1, to which the claims shall be restricted if no generic claim is finally held 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: Claims 1 and 35 are generic to species 1. Claims 11 and 47 are generic to species 2 and species 3. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Prior art applicable to one group is likely not applicable to another thereby causing a search burden.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA N FRANK whose telephone number is (571)272-6948. The examiner can normally be reached Monday-Thursday, 7:30am-5:00pm (ET), alt Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.N.F./Examiner, Art Unit 3791                                                                                                                                                                                                        

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791